COURT OF APPEALS OF VIRGINIA


            Present: Judges Huff, Malveaux and Senior Judge Annunziata
PUBLISHED


            Argued by videoconference


            CLIFTON THOMAS JACKS
                                                                                OPINION BY
            v.     Record No. 0833-20-3                                JUDGE ROSEMARIE ANNUNZIATA
                                                                              AUGUST 24, 2021
            COMMONWEALTH OF VIRGINIA


                              FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                                             Paul A. Dryer, Judge

                           Jonathan B. Tarris (Tarris Law, PLC, on brief), for appellant.

                           Matthew P. Dullaghan, Senior Assistant Attorney General (Mark R.
                           Herring, Attorney General, on brief), for appellee.


                   Clifton Thomas Jacks (appellant) appeals from a decision of the Circuit Court of

            Rockbridge County (circuit court) denying the appeal of his conviction for driving under the

            influence of alcohol (DUI). Appellant contends that the circuit court erred in finding that he did

            not timely file his notice of appeal of his misdemeanor conviction of DUI in the General District

            Court for Lexington/Rockbridge County. He argues that, although the notice of appeal was not

            filed within ten days of the conviction as required by Code § 16.1-132, emergency orders entered

            by the Supreme Court of Virginia pertaining to the COVID-19 pandemic effectively tolled the

            filing requirement of Code § 16.1-132.1 The Commonwealth asserts, among other things, that

            appellant waived this argument by failing to raise this issue in the circuit court and obtain a




                   1
                     Under Code § 16.1-132, “[a]ny person convicted in a district court of an offense not
            felonious shall have the right, at any time within ten days from such conviction, and whether or
            not such conviction was upon a plea of guilty, to appeal to the circuit court.”
ruling thereon, as required by Rule 5A:18. We agree with the Commonwealth and affirm the

circuit court’s decision.

                                         BACKGROUND

       On March 16, 2020, appellant was convicted for DUI in the general district court. Both

appellant and his attorney were present at trial. The general district court sentenced appellant to

sixty days in jail, a fine of $500, and twelve months of probation. The general district court

suspended all the jail time and $250 of the fine. Appellant also was referred to the local alcohol

safety action program.

       On the same day as appellant’s conviction, the Supreme Court of Virginia declared a

Judicial Emergency in Response to the COVID-19 Emergency and suspended all non-essential

court proceedings; the Court’s order, entered pursuant to the authority of Code § 17.1-330,

expressly “tolled and extended” all “deadlines.” See March 16, 2020, Order Declaring a Judicial

Emergency in Response to COVID-19 Emergency. The Court later extended its emergency

declaration to “all applicable deadlines, time schedules, and filing requirements,” and declared

that “case-related deadlines [we]re tolled.” See March 27 and April 22, 2020, Orders Extending

Declaration of Judicial Emergency. The tolling of “case-related deadlines” was extended by

further orders through July 19, 2020. See May 6, June 1, and June 22, 2020, Orders Modifying

and Extending Declaration of Judicial Emergency in Response to COVID-19 Emergency. By

order of July 8, 2020, the Court declared that beginning on July 20, 2020, there would be “no

further tolling of case-related deadlines.” See July 8, 2020, Order Extending Judicial Emergency

in Response to COVID-19 Emergency.

       On June 3, 2020, appellant filed a notice of appeal of his March 16, 2020 DUI conviction

from the general district court to the circuit court. The general district court documents were

filed in the circuit court on June 10, 2020. The circuit court entered an order on June 16, 2020,

                                                -2-
denying the appeal and remanding the matter to the general district court. The circuit court

reasoned that the notice of appeal was filed “outside the 10 day period prescribed in [Code

§] 16.1-132[.]” Following the circuit court’s ruling, appellant did not assert that the decision was

erroneous for any reason, object to the ruling, or request the circuit court to reconsider its ruling.

Appellant timely noted an appeal of this ruling to this Court.

                                           DISCUSSION

       Appellant argues that the circuit court’s ruling was erroneous considering the Virginia

Supreme Court’s emergency orders tolling “all case-related deadlines” until July 19, 2020. He

maintains that the orders effectively extended the requirement in Code § 16.1-132 that he note

his appeal from the general district court within ten days of his conviction. The Commonwealth

asserts that appellant waived the argument he advances on appeal because he did not object to

the circuit court’s ruling in the court below. We agree.

       Under Rule 5A:18, “[n]o ruling of the trial court . . . will be considered as a basis for

reversal unless an objection was stated with reasonable certainty at the time of the ruling, except

for good cause shown or to enable this Court to attain the ends of justice.” “The purpose of this

contemporaneous objection requirement is to allow the trial court a fair opportunity to resolve

the issue at trial, thereby preventing unnecessary appeals and retrials.” Creamer v.

Commonwealth, 64 Va. App. 185, 195 (2015). To satisfy Rule 5A:18, an objection must “be

made . . . at a point in the proceeding when the trial court is in a position, not only to consider the

asserted error, but also to rectify the effect of the asserted error.” Maxwell v. Commonwealth,

287 Va. 258, 265 (2014) (quoting Scialdone v. Commonwealth, 279 Va. 422, 437 (2010)).

               Specificity and timeliness undergird the
               contemporaneous-objection rule, animate its highly practical
               purpose, and allow the rule to resonate with simplicity: “Not just
               any objection will do. It must be both specific and timely — so
               that the trial judge would know the particular point being made in
               time to do something about it.”
                                                 -3-
Bethea v. Commonwealth, 297 Va. 730, 743 (2019) (quoting Dickerson v. Commonwealth, 58

Va. App. 351, 356 (2011)). If a party fails to timely and specifically object, he waives his

argument on appeal. Arrington v. Commonwealth, 53 Va. App. 635, 641 (2009).

       To meet the Commonwealth’s arguments that the issue raised on appeal was procedurally

defaulted, at oral argument appellant asserted for the first time that this Court should apply Code

§ 8.01-384(A), which “contains an exception to the contemporaneous objection requirement.”

Commonwealth v. Amos, 287 Va. 301, 306 (2014). However, an argument presented for the

first time at oral argument will not be considered by this Court. Stokes v. Commonwealth, 61

Va. App. 388, 397 (2013) (citing Va. Dep’t of State Police v. Barton, 39 Va. App. 439, 447

(2002)).2 Further, appellant did not invoke an exception to Rule 5A:18 in his opening brief,

precluding this Court’s consideration of the issue raised on appeal. See id.3 In short, we agree

with the Commonwealth that appellant failed to preserve the issue for appellate review by

making a specific and timely objection, as required by Rule 5A:18.4




       2
         Under Rule 5A:20(e), this Court “is entitled to have the issues clearly defined and to be
cited pertinent authority” in appellant’s brief, and unsupported assertions of a litigant that do not
meet this requirement need not be considered. Bartley v. Commonwealth, 67 Va. App. 740, 744
(2017) (quoting Jones v. Commonwealth, 51 Va. App. 730, 734 (2008)).
       3
         On brief, appellant did not assert that either the good cause or ends of justice exception
to Rule 5A:18 was applicable in this case, and this Court will not apply these exceptions sua
sponte. Edwards v. Commonwealth, 41 Va. App. 752, 761 (2003) (en banc). “Rule 5A:20(e)
requires that when an issue has not been preserved for appellate review, the opening brief shall
state why the good cause and/or ends of justice exceptions to Rule 5A:18 are applicable.”
Stokes, 61 Va. App. at 397.
       4
         The Commonwealth also contends that appellant’s brief does not comply with Rule
5A:20 and that he did not ensure that the appellate record was adequate for consideration of the
issue on appeal. However, in light of our decision that the issue is waived by failure to comply
with Rule 5A:18, we need not consider these contentions. See Commonwealth v. White, 293 Va.
411, 419 (2017) (recognizing that “judicial restraint dictates that we decide cases on the best and
narrowest grounds available” (quoting Commonwealth v. Swann, 290 Va. 194, 196 (2015))).

                                                -4-
       Nonetheless, we consider whether the dissent has properly applied the terms of Code

§ 8.01-384(A) in determining that appellant was excused from the contemporaneous objection

requirement, a review that implicates the use and the purpose served by the contemporaneous

objection rule under Virginia law, as well as the exceptions to the rule. Code § 8.01-384(A)

provides:

               [f]ormal exceptions to rulings or orders of the court shall be
               unnecessary; but for all purposes for which an exception has
               heretofore been necessary, it shall be sufficient that a party, at the
               time the ruling or order of the court is made or sought, makes
               known to the court the action which he desires the court to take or
               his objections to the action of the court and his grounds therefor;
               and, if a party has no opportunity to object to a ruling or order at
               the time it is made, the absence of an objection shall not thereafter
               prejudice him on motion for a new trial or on appeal.

(Emphasis added).

       The Virginia Supreme Court addressed the application of Code § 8.01-384(A) in Amos,

287 Va. at 305. In reviewing applicable precedents concerning Code § 8.01-384(A), the Court

noted, “The paucity of cases that have invoked the contemporaneous objection exception during

the past 40 years demonstrates that litigants are rarely precluded from making contemporaneous

objections to orders or rulings of the court.” Id. at 309. However, the Court found that the

“unusual circumstances” in that case “demonstrate[d] why an exception of th[is] nature [as

provided by the statute] is [appropriate and] warranted.” Id.

       In Amos, it was undisputed that the actions of the trial court prevented the defendant

from presenting a contemporaneous objection. Id. at 308. As the Court observed, “Ms. Amos

was not a party. Rather, she was only a witness and consequently was not represented by

counsel. Following the trial judge’s ruling, she was immediately taken to jail [to serve a ten-day

sentence for contempt] without any further consideration by the court.” Id. at 309.




                                                -5-
       The purpose of the requirement that a litigant make a contemporaneous objection is that

the objection be made at a time when the circuit court, in considering the objection, can take

appropriate action to correct the error. Scialdone, 279 Va. at 437; Maxwell, 287 Va. at 267.

Given the immediacy of summary contempt, it is crucial to afford the contemnor the opportunity

to object immediately when the contempt is pronounced. In that way, the trial court is “in

position not only to consider the asserted error, but also to rectify the effect of the asserted

error.” Johnson v. Raviotta, 264 Va. 27, 33 (2002). The crux of a case like Amos, where

application of the exception in Code § 8.01-384(A) was appropriate, is the immediate prejudicial

effect of the court’s claimed error and the absence of an opportunity for the court to rectify it

before the order of contempt is imposed.5

       In the event the litigant is not given the opportunity to raise a contemporaneous objection

at the time an error was made by the court, Code § 8.01-384(A) provides that if a party “[had] no

opportunity to object to a ruling or order at the time it [was] made, the absence of an objection

shall not thereafter prejudice him . . . on appeal.” In light of the immediate prejudicial nature of

a summary contempt finding, nothing further can or need be done to preserve the issue for

appellate review.6

       Code § 8.01-384(A) was addressed in Maxwell, decided by the Virginia Supreme Court

on the same day as Amos. In Maxwell, the Court considered both Maxwell’s appeal and the

       5
          Summary contempt is “immediate[ly] punish[ed.]” In re Oliver, 333 U.S. 257, 274-75
(1948). A contempt finding is effective upon oral pronouncement from the bench. See
Petrosinelli v. People for the Ethical Treatment of Animals, Inc., 273 Va. 700, 709 (2007)
(noting that a “court’s contempt power encompasses written orders as well as ‘oral orders,
commands and directions of the court’” (quoting Robertson v. Commonwealth, 181 Va. 520, 537
(1943))).
       6
         As this Court observed, “Requiring a party to file a motion to reconsider in order to
preserve an issue might be perfectly sensible in some, perhaps even most, contexts. The same
cannot be said, however, with regard to summary contempt.” Amos v. Commonwealth, 61
Va. App. 730, 739 (2013), aff’d, 287 Va. 301 (2014).

                                                 -6-
appeal of Vincent Rowe – two cases that presented different applications of the statute and found

that “the factual differences between the two cases dictate disparate dispositions.” Maxwell, 287

Va. at 265. The dispositions reached in the appeals in Maxwell and Amos, as well as in other

decisions in the Virginia appellate courts that have addressed Code § 8.01-384(A), show the

failure to make a contemporaneous objection involves a context specific examination. See, e.g.,

Campbell v. Commonwealth, 14 Va. App. 988, 996 (1992) (en banc) (Barrow, J., concurring)

(“[T]the lack of an ‘opportunity to object’ . . . relates to the reason why an objection was not

made at the time of the ruling.”).

       The Virginia case law “requiring an issue to be presented to the court for determination

as a predicate for appellate review focuses on the actions of the litigant.” Amos, 287 Va. at 307;

see, e.g., Scialdone, 279 Va. at 437-39 (explaining that the purpose of Rule 5:25 is to afford the

trial court with an opportunity to rule intelligently on issues presented by a party and that under

the facts presented, the defendants satisfied such purpose by stating objections and grounds

therefor in a motion to stay); Brown v. Commonwealth, 279 Va. 210, 217-18 (2010) (concluding

Commonwealth made its position known to trial court, thus providing it with an opportunity to

rule on that position); George v. Commonwealth, 276 Va. 767, 773-74 (2008) (holding defendant

put court on sufficient notice of position); Weidman v. Babcock, 241 Va. 40, 44 (1991) (finding

plaintiffs preserved issues for appeal in hearing and motion to rehear); Jackson v. Chesapeake &

Ohio Ry. Co., 179 Va. 642, 651 (1942) (holding party must state objection and grounds in such a

manner that the trial judge can understand the question to be decided). Accordingly, the Court in

Amos found that

               [w]hen failure to raise a contemporaneous objection or otherwise
               bring an objection to the court’s attention results from a party’s
               actions, the contemporaneous objection exception of Code
               § 8.01-384(A) does not apply, and the preservation issue will be
               decided under the provisions of Rule 5A:18 or Rule 5:25, and case
               law applying those rules. However, when a party is denied the
                                                -7-
               opportunity to raise a contemporaneous objection, the
               contemporaneous objection exception of Code § 8.01-384(A)
               applies.

Amos, 287 Va. at 308.

       For example, in Maxwell, the error asserted was based on the trial court providing

answers to questions from a jury during its deliberations when, through no fault of their own, the

defendant and his attorney were absent from the courtroom. Maxwell, 287 Va. at 266. They

thus had neither knowledge of the court’s action at the time it happened nor an opportunity to

object to the court’s answering the questions as they were posed. Id. at 266-67. Although the

defendant learned of the trial court’s ex parte communication during jury deliberations, he did

not assert an objection until after the jury was discharged upon finding Maxwell guilty of

unlawful wounding. Id. at 262-63. In response to the Commonwealth’s contention that Rule

5A:18 barred Maxwell’s appeal, the Virginia Supreme Court found that Code § 8.01-384(A)

required consideration of Maxwell’s argument on appeal. Id. at 266. The Court emphasized that

Maxwell’s argument in the Court of Appeals was directed “not to the content of the circuit

court’s answers to the jury’s questions, but to the circuit court’s act of entertaining and

answering the jury’s questions when neither he nor his counsel were present.” Id. Because they

were absent from the courtroom as the court proceeded to answer the jury’s questions, Maxwell

and his counsel had no opportunity to object and give the court the opportunity to timely rectify

the error of communicating with the jury in their absence. Id. at 266-67. Given these

circumstances, the Court found Code § 8.01-384(A) applied and prevented Maxwell from being

prejudiced on appeal. Id. at 267.

       Rowe’s appeal was from his conviction, in a jury trial, for grand larceny and grand

larceny with intent to sell. Id. at 263. During closing argument, the attorney for the

Commonwealth indicated that inferences could support a finding of guilt:


                                                -8-
               That’s why they’re part of this case, that’s why they’re referred to
               as circumstantial evidence, and that possession – in order to
               eliminate this inference, if you feel it’s justified in th[is] case, what
               has to happen is some evidence has to be brought forth by the
               defense to eliminate it. And as you know at this point, the defense
               has offered no evidence.

Id. After two additional sentences, the Commonwealth concluded its closing argument. Id. at

264. Rowe’s counsel stated, “Actually, before I make my argument, there is a motion I would

like to make outside the presence of the jury.” Id. The circuit court responded, “We’ll deal with

it when the jury goes out to retire,” and Rowe’s attorney replied, “Very well.” Id. Accordingly,

after the jury left to begin deliberations, defense counsel made a motion for mistrial, which was

denied by the trial court and found procedurally defaulted under Rule 5A:18 by the Court of

Appeals on the ground the objection to the prosecutor’s closing statement was not timely made.

Id. On appeal, the Virginia Supreme Court declined to apply the exception under Code

§ 8.01-384(A) and affirmed the decision finding that Rowe’s counsel’s colloquy with the trial

court “makes it clear that he had the opportunity to make his objection known to the court” and

that he failed to take the action needed before the jury retired. Id. at 269.

               Rowe’s counsel did not lack the opportunity to make his objection
               to the allegedly improper comments to the court. . . . Rowe’s
               counsel’s colloquy with the court makes it clear that he had the
               opportunity to make his objection known to the court and articulate
               more clearly the action he desired the court to take and that the
               action needed to be taken before the jury retired.

                         Nothing in the record supports a finding that Rowe had no
               opportunity to make a contemporaneous objection to the
               Commonwealth’s argument at a time and in a manner that would
               make it clear to the court the relief that Rowe sought [and in time
               for] . . . the court to take the corrective action sought.

Id.

       In the case before us, the circuit court entered its order denying the appeal without

endorsement of counsel or prior notice. Rule 1:13 provides, in pertinent part, that “[d]rafts of


                                                 -9-
orders and decrees must be endorsed by counsel of record, or reasonable notice of the time and

place of presenting such drafts together with copies thereof must be served . . . upon all counsel

of record who have not endorsed them.” However, “[c]ompliance with this Rule . . . may be

modified or dispensed with by the court in its discretion.” Rule 1:13. When dispensing with

endorsement or notice pursuant to Rule 1:13,

               a better practice would be for a trial court to include a statement
               reflecting its decision to exercise its discretion, [but] in the absence
               of such a statement, we presume that a trial court exercised its
               discretion to dispense with the Rule’s requirements. Courts are
               presumed to act in accordance with the law and orders of the court
               are entitled to a presumption of regularity.

Napert v. Napert, 261 Va. 45, 47 (2001).7

       As noted earlier, appellant did not raise in the circuit court the issue he now asserts on

appeal. However, an opportunity for the court to rectify the error clearly existed that appellant

did not timely act upon. While the Virginia Supreme Court’s emergency orders in 2020 placed

limitations on the operation of district and circuit courts across the Commonwealth, “[t]he

Judiciary of Virginia . . . remain[ed] open[.]” See May 6, 2020, Order Extending Declaration of

Judicial Emergency in Response to COVID-19 Emergency. Indeed, the Virginia Supreme Court

charged court clerks “with ensuring that their offices remain open and functions continue” during

the emergency. See June 1, 2020, Order Modifying and Extending Declaration of Judicial

Emergency in Response to COVID-19 Emergency. Therefore, nothing prevented appellant from

seeking a stay, modification, vacation, or reconsideration of the circuit court’s ruling pursuant to

Rule 1:1(a) so that he could ask the trial court to rectify its ex parte order on the ground that the



       7
          If the exception contained in Code § 8.01-384(A) were to apply in every instance where
a circuit court exercises its discretion under Rule 1:13 to enter an order without notice or
endorsement, the exception would effectively eviscerate the rule requiring contemporaneous
objections as it pertains to such orders.

                                                - 10 -
Virginia Supreme Court’s emergency orders extended the time limit for noting an appeal under

Code § 16.1-132.

       Although appellant did not have the opportunity to note an objection at the time the

circuit court denied his appeal of the lower court’s decision, he had the opportunity to challenge

and object to the circuit court’s decision in a manner that would have been considered timely

under Virginia law. See Rules 1:1(a) and 5A:18. For whatever reason, he chose not to do so.

       Therefore, contrary to the conclusion of the dissent, we do not find that the Code

§ 8.01-384(A) exception to the contemporaneous objection rule is applicable under the

circumstances of this case, and we affirm the decision of the circuit court.

                                                                                    Affirmed.




                                               - 11 -
Huff, J., dissenting.

        I respectfully dissent because statutory and case law authority provide that the

contemporaneous objection requirement is inapplicable in circumstances where a litigant has no

opportunity to object to a trial court’s ruling at the time the ruling is made. Moreover, given the

circumstances in this case, I disagree with the conclusion that finding appellant’s assignment of

error waived is the appropriate response for non-compliance with Rule 5A:20(e).

        I begin with the merits to provide necessary context for analysis of the procedural issues

raised by this appeal. The trial court, sua sponte, denied appellant’s appeal from his general

district court conviction on the basis that the appeal was noted outside Code § 16.1-132’s

ordinary ten-day window. But the trial court’s denial order failed to consider the tolling effect

resulting from emergency orders of the Virginia Supreme Court.

        Code § 17.1-330(D) grants the Virginia Supreme Court authority to declare a judicial

emergency allowing the Court to “suspend, toll, extend, or otherwise grant relief from deadlines,

time schedules, or filing requirements imposed by otherwise applicable statutes, rules, or court

orders in any court processes and proceedings, including all appellate court time limitations.”

On March 16, 2020, the Virginia Supreme Court did just that when it issued a Declaration of

Judicial Emergency stating, “it is hereby ORDERED that NON-ESSENTIAL,

NON-EMERGENCY court proceedings in all circuit and district courts be and hereby are

SUSPENDED and all deadlines are hereby tolled and extended, pursuant to Code

§ 17.1-330(D)[.]” March 16, 2020, Order Declaring a Judicial Emergency in Response to

COVID-19 Emergency (emphasis added).

        As relevant to the filing dates of this case, the Court on May 6, 2020 entered a fourth

order extending the tolling provisions of its prior orders:

                As provided in the First, Second, Third and Clarification Orders,
                for all cases in district and circuit courts the statutes of limitation
                                                 - 12 -
               and all other case-related deadlines, excluding discovery
               deadlines, shall continue to be tolled during the ongoing Period of
               Judicial Emergency (now March 16, 2020, through June 7, 2020)
               pursuant to Va. Code § 17.1-330. . . .

May 6, 2020, Order Modifying and Extending Declaration of Judicial Emergency in Response to

COVID-19 Emergency (emphasis added).8

       My interpretation of these orders’ plain meaning and intent is straightforward: when the

Virginia Supreme Court said “all deadlines” except discovery deadlines, it meant “all deadlines”

except discovery deadlines. Accordingly, Code § 16.1-132’s ten-day appeal window was a filing

“deadline” within the scope of the emergency orders’ broad tolling provisions.

       Appellant was convicted in the general district court on March 16, 2020 (when the first

emergency order was issued) and noted his appeal on June 3, 2020 (while the fourth emergency

order’s tolling provisions were still operative). Thus, Code § 16.1-132’s ten-day deadline was

tolled from the time appellant was convicted through the time he noted his appeal, so his appeal

was timely and should not have been denied by the trial court.

       The Commonwealth does not dispute any of this. Instead, it presents a litany of

procedural arguments and invites this Court to find appellant’s assignment of error waived. The

Commonwealth’s arguments to this end are three-fold: (1) it argues that appellant failed to

comply with Rule 5A:12(c)(1) and Rule 5A:20(c)’s requirement that the opening brief reference

the page(s) in the record where the assignment of error was preserved; (2) it avers that appellant

failed to comply with Rule 5A:8’s requirement that he include a transcript or written statement of


       8
         The second and third orders extended the first order’s tolling provisions on filing
deadlines. March 27, 2020, Order Extending Declaration of Judicial Emergency in Response to
COVID-19 Emergency; April 22, 2020, Order Extending Declaration of Judicial Emergency in
Response to COVID-19 Emergency. The clarification order simply explained that the prior
emergency orders applied to the Speedy Trial Act. May 1, 2020, Clarification Order Concerning
Tolling of Statutory Speedy Trial Deadlines During the Judicial Emergency in Response to
COVID-19 Crisis.

                                               - 13 -
facts in the record and thus did not “provide a sufficient record” for this Court to competently

resolve this appeal; and (3) it contends that appellant did not present the argument to the trial

court which he now makes on appeal, which bars his assignment of error under Rule 5A:18.

       Although the Commonwealth separates its arguments related to Rules 5A:12, 5A:20, and

5A:18,9 each argument works together to make a single comprehensive argument: because the

trial court was never presented with the argument that Code § 16.1-132’s ten-day deadline was

tolled by the Virginia Supreme Court’s emergency orders, appellant did not preserve that

argument for this Court’s consideration and consequently cannot reference any point in the

record where he did so.

       That argument is not persuasive. Even accepting the premise that the trial court was

never presented with the argument appellant now makes on appeal, the contemporaneous

objection standard is inapposite here. While Rule 5A:18 generally requires a litigant to object to

a trial court’s ruling at the time the ruling is made in order to preserve an issue for appeal, Code

§ 8.01-384(A) creates an exception to the rule, providing that “if a party has no opportunity to

object to a ruling or order at the time it is made, the absence of an objection shall not thereafter

prejudice him . . . on appeal.” (Emphasis added). Plainly, this provision “requires appellate

courts to consider issues on appeal that do not satisfy the contemporaneous objection




       9
         Because the Commonwealth’s second argument regarding Rule 5A:8 borders on the
frivolous, I do not address it above the line. The Commonwealth finds fault with appellant not
including a transcript or written statement of facts in the record for this appeal. But an appeal to
the circuit court is in the nature of a writ of error and is considered de novo. See Robinson
Family, LLC v. Allen, 295 Va. 130, 143-44 (2018). Here, appellant was denied the opportunity
to be heard by a court of record, which is the entire basis of his appeal to this Court. There was
no proceeding in the trial court, so there is no transcript or written statement of facts to be
presented to this Court. See Rule 5A:8(b)(4)(ii) (providing that absence of a transcript or written
statement of facts will result in a default of an assignment of error only when those components
are “necessary to permit resolution of appellate issues”).

                                                - 14 -
requirement when the litigant had no opportunity to make the requisite timely objection.”

Maxwell v. Commonwealth, 287 Va. 258, 265 (2014).

        Here, appellant had no opportunity to object to the trial court’s ruling at the time it was

made. Because the trial court mistakenly believed that appellant’s appeal was untimely, it denied

the appeal sua sponte, without a hearing, and outside the presence of appellant or his counsel.

Id. at 264-67 (holding that a litigant had no opportunity to contemporaneously object to trial

court’s ruling where trial court ruled outside the presence of the litigant and his counsel). As

such, appellant’s lack of an opportunity to make a contemporaneous objection was caused by the

fact that the trial court issued its ruling without appellant present and based on its

misunderstanding of the applicable filing deadlines, not through any fault on appellant’s part.

See Commonwealth v. Amos, 287 Va. 301, 306-08 (2014) (clarifying that Code § 8.01-384(A)’s

exception applies when a litigant’s lack of opportunity to make a contemporaneous objection is

not attributable to the litigant’s own fault).

        The majority disagrees with my analysis on this point. But notably, the majority

concedes that appellant was precluded from making a contemporaneous objection to the trial

court’s denial order. Ante, at 11 (“[A]ppellant did not have the opportunity to note an objection

at the time the circuit court denied his appeal of the lower court’s decision[.]” (emphasis

added)). That concession should end the debate, because the plain text of Code § 8.01-384(A)

makes clear that its exception applies in situations where “a party has no opportunity to object to

a ruling or order at the time it is made . . . .” (Emphasis added).

        To avoid that conclusion, the majority asserts that Code § 8.01-384(A) does not avail

appellant because the courts were open when he filed his appeal and “nothing prevented

appellant from seeking a stay, modification, vacation, or reconsideration of the circuit’s

ruling[.]” But precedent forecloses the majority’s analysis, as the Virginia Supreme Court has

                                                 - 15 -
rejected an interpretation of Code § 8.01-384(A) that requires a party to file a post-ruling

objection when a trial court denies the party an opportunity to object at the time the ruling was

made:

               The plain language of the contemporaneous objection exception in
               Code § 8.01-384(A) states that when the litigant, through no fault
               of his own, is prevented from making a contemporaneous objection
               to the court’s ruling or order, the failure to object “shall not
               thereafter prejudice” the litigant on appeal. . . . This language is
               clear and unqualified. The statute imposes no requirement that
               when the contemporaneous objection exception applies, a party, if
               able, must file a post-conviction objection or otherwise bring the
               objection to the court’s attention at a later point in the proceedings
               . . . . To [hold otherwise] would require us to add language to the
               statute. This Court may not construe the plain language of a
               statute in a manner that amounts to holding that the General
               Assembly meant to add a requirement to the statute that it did not
               actually express.

Amos, 287 Va. at 306-07 (second and third emphases added) (internal citation and quotation

marks omitted). Thus, even though a party who was denied the opportunity to make a

contemporaneous objection “may be able to and may choose to file a motion to reconsider [and

may even be wise to do so,] [s]uch a step . . . is not required under Code § 8.01-384(A) in order

to preserve an issue for appellate review.” Id. at 307.

        By faulting appellant for not filing a post-ruling motion to the trial court’s denial order,

the majority circumvents the Amos Court’s holdings and effectively adopts the interpretation of

Code § 8.01-384(A) espoused by the dissent in that case. See id. at 309 (McClanahan, J.,

dissenting) (stating that Code § 8.01-384(A) does not relieve a party of an “obligation to later

state his objection if the trial court can still take corrective action—whether in the context of

summary contempt or otherwise”).

        What is more, it is not as if the majority’s interpretation could not have been adopted in

the cases where Virginia courts found Code § 8.01-384(A)’s exception applicable. Take Amos

as an example. The individual subject to the summary contempt order in that case was able
                                                - 16 -
to—and in fact did—file a motion to vacate the order. Id. at 304-05. Because the individual did

not obtain a ruling on her motion while the trial court had jurisdiction over the matter (or put

another way, while it was in a position to take corrective action), the Commonwealth averred

that the arguments she made on appeal were waived. Id. at 305. But as noted, the Amos Court

held that the plain language of Code § 8.01-384(A) precluded the Commonwealth’s argument.

And it did so despite the fact that it could have adopted the view taken by the majority today.

       Take Maxwell as another example. As the majority notes, the issue there was that the

trial court provided answers to jury questions during jury deliberations when neither the

defendant nor his counsel was present. Maxwell, 287 Va. at 262-63. The defendant did not note

an objection in the trial court, even though he learned of the trial court’s error while the jury was

still deliberating and thus while the trial court was in a position to take corrective action. Id. at

266. On appeal, the Commonwealth charged that Code § 8.01-384(A) did not relieve the

defendant of his obligation to allow the trial court the opportunity to take corrective action while

it had jurisdiction over the matter. Id. This Court agreed, holding that even though the trial

court’s actions occurred outside the presence of the defendant and his counsel, appellant still had

an opportunity “to consult with counsel and to determine whether corrective actions could be

taken or whether a mistrial should be declared.” Maxwell v. Commonwealth, No. 0047-12-4, at

*1, 6 (Va. Ct. App. Apr. 16, 2013). The Virginia Supreme Court reversed this Court’s judgment,

and the entire focus of its analysis was that the defendant was incapable of objecting to the trial

court’s action at the time it was made, despite the fact that the defendant had an opportunity to

request that the trial court take corrective action following its error. Maxwell, 287 Va. at 266-67.

So there again, the Court passed on an opportunity to interpret Code § 8.01-384(A) the way the

majority does now.




                                                 - 17 -
        In short, the focus of any analysis of Code § 8.01-384(A)’s exception is whether a litigant

had an opportunity to object to a trial court’s ruling at the time it is made. Under the plain text of

that statute—as well as the controlling authorities that have interpreted it—it is immaterial

whether a litigant has the ability to file a post-ruling motion while the trial court is in a position

to take corrective action for its alleged error.10 Amos, 287 Va. at 306-07 (“The statute imposes

no requirement that . . . a party, if able, must . . . otherwise bring the objection to the court’s

attention at a later point in the proceedings as the Commonwealth argues.” (emphasis added)).

        I also respectfully disagree with the majority’s conclusion that this Court cannot consider

appellant’s Code § 8.01-384(A) argument because he raised it for the first time at oral

argument.11 Under Rule 5A:20(e), “[w]hen the assignment of error was not preserved in the trial



        10
           The majority raises a policy concern in response to my analysis: namely, that my
reading of the statute and applicable precedents would “eviscerate” the contemporaneous
objection rule every time a trial court issues non-endorsed orders under Rule 1:13. Ante, at 10
n.7. In my view, the majority’s prediction is overstated. For one thing, I presume that it will be
the rare case where a trial court denies or dismisses actions in the absence of any authority to do
so. Cf. White v. White, 56 Va. App. 214, 217 (2010) (“In Virginia, we presume [trial] judges
know the law and correctly apply it.” (alteration in original) (internal citation and quotation
marks omitted)). For another, a substantial number of cases where a trial court exercises its
discretion under Rule 1:13 will involve scenarios where the litigants have disputed a given issue
before the court and the court issues a ruling on that dispute. In such cases, no formal objection
to the trial court’s order would be necessary because the parties have already made their
respective positions known to the trial court prior to its order. See Cuffee-Smith v.
Commonwealth, 39 Va. App. 476, 480 (2002) (“Formal exceptions to rulings are not necessary
as long as the party makes known to the court the action which he desires the court to take . . . .”
(internal citation and quotation marks omitted)).
         More important, however, is the fact that regardless of whether my or the majority’s
prediction is correct, the General Assembly has seen fit to create an exception to the
contemporaneous objection rule, and the entire point of an exception is to “eviscerate” a general
rule’s application in specified contexts. Where the General Assembly chooses to legislate in an
area within its power, a court’s duty is to simply apply the law as written. If doing so creates
policy concerns like the one the majority raises today, then that is an issue for the General
Assembly, not the judiciary, to address.
        11
         I provide this analysis because I understand the judgment of the majority opinion to be
two-fold: (1) appellant’s assignment of error is waived under Rule 5A:18 and (2) even if it were

                                                 - 18 -
court, counsel must state why the good cause and/or ends of justice exceptions to Rule 5A:18 are

applicable.” Because Rule 5A:20(e) is non-jurisdictional, however, a failure to comply with it

does not require that an appellant’s assignment of error be dismissed or automatically be found

waived. Jay v. Commonwealth, 275 Va. 510, 520 (2008). Instead, it is left to this Court’s

judgment to discern whether an appellant’s non-compliance is “significant” and therefore

warranting of this Court treating an issue as waived:

               [W]hen an appellant does not comply with [Rule 5A:20(e)] . . . the
               Court of Appeals may, among other things, require an appellant to
               re-submit the petition for appeal or opening brief, or it may treat a
               question presented [now assignment of error] as waived. The
               Court of Appeals should, however, consider whether any failure to
               strictly adhere to the requirements of Rule 5A:20(e) is
               insignificant, thus allowing the court to address the merits of a[n
               assignment of error].

Id. (emphasis added); see also Bartley v. Commonwealth, 67 Va. App. 740, 744 (2017) (noting

this Court “may” treat an issue as waived if an appellant fails to comply with Rule 5A:20(e)).

And when determining whether an appellant’s failure to comply with a non-jurisdictional rule is

significant, this Court must consider all the circumstances of the case. See Moore v.

Commonwealth, 276 Va. 747, 756 (2008) (discussing the “circumstances” of the case in

reversing this Court’s conclusion that an appellant’s violation of Rule 5A:12(c) was “so

substantial as to preclude [it] from addressing the merits of the case”).

       In weighing the relevant circumstances of this case, I conclude that any non-compliance

with Rule 5A:20(e) on appellant’s part was not “so substantial as to preclude [this Court] from

addressing the merits of the case.” See id. To that end, I offer four considerations.

       First, this is not a case where an appellant’s non-compliance with Rule 5A:20(e) resulted

in denying an appellee a meaningful opportunity to address all of the issues raised in an appeal.


not waived due to Code § 8.01-384(A)’s exception to the contemporaneous objection rule, it is
still waived because appellant did not invoke that statutory exception in his opening brief.

                                               - 19 -
To the contrary, the Commonwealth in its brief pre-emptively rebutted the assertion that

appellant had no opportunity to object to the trial court’s denial order, which means it addressed

the precise issues raised by an analysis of Code § 8.01-384(A)’s exception to the

contemporaneous objection rule. See, e.g., Commonwealth’s Br. at 12 (“[Appellant] had ample

opportunity to seek reconsideration, to argue to the circuit court that the emergency orders

extended the time for filing his notice of appeal, and to obtain a ruling clearly deciding the issue.

He failed to do so.”). And when appellant raised Code § 8.01-384(A) at oral argument, the

Commonwealth took full opportunity to answer this Court’s questions on that statute and to

dispute appellant’s reliance on it. As such, one of the primary justifications for strict adherence

to Rule 5A:20(e) is not present in this case, which undermines the conclusion that finding

appellant’s assignment of error waived is the most appropriate course of action in resolving this

appeal. Cf. Jeter v. Commonwealth, 44 Va. App. 733, 741 (2005) (noting that “one of the

fundamental purposes of Rule 5A:20(e)” is to give appellees a “meaningful opportunity” to

address all the issues raised on appeal).

       Second, the merits of appellant’s assignment of error as well as his argument related to

Code § 8.01-384(A) are straightforward and beyond any genuine dispute. Indeed, the

Commonwealth never argued that the trial court’s denial of appellant’s appeal was lawful (nor

could it). And to the extent it disputed Code § 8.01-384(A)’s applicability to this case, it simply

retried the argument it made in Amos—that appellant had an opportunity to object because he

could have filed a motion to reconsider after the trial court denied his appeal. But the Virginia

Supreme Court has already rejected that argument, and I cannot see any other angle from which

one can postulate that appellant could have contemporaneously objected to the trial court’s

denial order when the order was entered without a hearing and outside the presence of appellant

or his counsel.

                                                - 20 -
       If either the threshold question or the merits were a closer call, the justification for

finding appellant’s assignment of error waived would be greater. An additional purpose of Rule

5A:20(e) is to prevent this Court from becoming a “depository in which the appellant may dump

the burden of argument and research.” Bartley, 67 Va. App. at 744 (citation omitted). But

where, as here, the issues are easily resolved and beyond dispute—and the relevant authorities

were, in the aggregate, brought to this Court’s attention through both the parties’ briefs as well as

oral argument—it can hardly be said that appellant’s non-compliance with Rule 5A:20(e)

inflicted a “burden” on this Court sufficient to justify imposing the harsh penalty of waiver.

Indeed, the fact that the majority can and does provide its own analysis of Code § 8.01-384(A) in

response to this dissent demonstrates the point.

       Third, this Court never once raised Rule 5A:20(e) during oral argument, much less

suggested that appellant’s non-compliance with it could serve as a potential barrier to this Court

addressing his argument on the merits. Instead, this Court spent the vast majority of oral

argument questioning appellant and the Commonwealth on whether the assignment of error was

preserved and whether Code § 8.01-384(A)’s exception to the contemporaneous objection rule

applied. Notwithstanding that fact, the majority now holds appellant’s non-compliance with

Rule 5A:20(e) against him, without ever giving him the opportunity to provide his own insight as

to the “significance” of his shortcoming pursuant to Jay.

       Fourth, the stakes associated with reversal in this case are minor in context. In most

criminal appeals, this Court is asked to overturn an appellant’s conviction after a trial court has

considered the case in its entirety through a trial and multiple hearings. By contrast, reversal in

this case would not disturb a trial court’s considered judgment or expenditure of resources in any




                                                - 21 -
meaningful sense, and instead would merely result in appellant being given the opportunity to be

heard by a court of record on the crime he is alleged to have committed.12

       In deciding that treating appellant’s assignment of error as waived is the appropriate

response to his non-compliance with Rule 5A:20(e), the majority necessarily concludes that any

burden associated with appellant’s shortcoming outweighs all of the considerations I have

outlined above. I respectfully cannot join the majority’s judgment on that front.

       In differing with the majority, I do not condone appellant’s failure to comply with this

Court’s rules and likewise do not condone any similar violations of litigants in the future. In

fact, as this Court once did in Bartley, see 67 Va. App. at 747, I implore future litigants as a

matter of best practices to be mindful of this Court’s rules, carefully abide by them, and not take

for granted that non-compliance with this Court’s rules may prove to not be fatal in the event

such non-compliance is insignificant.

       In sum, I conclude that appellant had no opportunity to contemporaneously object to the

trial court’s denial of his appeal. Accordingly, the procedural rules relied on by the

Commonwealth do not prevent this Court from considering appellant’s arguments. Likewise,

when considering all the circumstances of this appeal, I conclude that appellant’s

non-compliance with Rule 5A:20(e) was not “so substantial as to preclude [this Court] from

       12
           Compare the circumstances of this case to those present in the Virginia Supreme
Court’s decision in Toghill v. Commonwealth, 289 Va. 220, 224-25 (2015). There, the stakes of
reversal were not just the potential reversal of a criminal conviction, but also the potential
invalidation of an entire statute. Like the appellant in this case, the appellant in Toghill did not
raise the arguments in support of reversal in the trial court. Id. But unlike the appellant here, the
appellant there did not raise the good cause exception at any point in the proceedings. Id. at 239
(McClanahan, J., concurring). Nonetheless, the Court, sua sponte, determined that good cause
excused the lack of preservation in the trial court and reached the merits of the case. Id. at
225-27. I cite Toghill not to suggest that it gives appellate judges carte blanche authority to
invoke the good cause exception regardless of whether an appellant does so, but rather to
demonstrate that the circumstances and stakes in this case are far less extreme, which in turn
supports my conclusion that reaching the merits of this appeal is the more appropriate course of
action.

                                                - 22 -
addressing the merits of the case” and awarding him the relief to which he is entitled. See

Moore, 276 Va. at 756. I would therefore reverse the trial court’s denial order and remand with

instructions to conduct proceedings consistent with the analysis set forth in this dissent.




                                               - 23 -